Duggan, J.,
dissenting. Because I conclude that the superior court properly considered the respondent’s savings account as a “special circumstance” under RSA 458-C:5 (Supp. 2002) in deviating from the child support guidelines, I respectfully dissent.
The majority reasons that the special circumstances set forth in RSA 458-C:5 are limited to matters of income and expenses, not assets, because the other enumerated special circumstances only describe adjustments based on income and expenses. A plain reading of RSA 458-C:5 does not support this construction. The statute provides for an adjustment under “special circumstances, including but not limited to, the following.” RSA 458-C:5 (emphasis added). The plain meaning of “including, but not limited to” is that other circumstances, not enumerated or described, may be considered.
In In re Marriage of DeGuigne, 119 Cal. Rptr. 2d 430, 436 (Ct. App. 2002), the court examined a similar statute, concluding that “[t]he words ‘including but not limited to’ reflect the Legislature’s intent to give the courts broad discretion to determine when such circumstances apply.” Thus, the statute “does not catalogue all of the special circumstances in which a formula amount would not be appropriate.” Id. The court upheld child support that was three times the guidelines amount because the parents “lived opulently during the marriage” and “[the father] has the ability to continue to support his children at quite a comfortable level consistent with his station in life.” Id. at 440.
I would similarly conclude that “including but not limited to” reflects the legislature’s intent to give courts broad discretion and allow courts to consider a parent’s assets in the unusual case, such as this one, where a parent has no current income but has significant cash assets available to *528support his children. This conclusion is consistent with the trial court’s broad equitable powers in such matters as custody, property division and child support. In the Matter of Crowe & Crowe, 148 N.H. 218, 221 (2002).
Other jurisdictions, under different statutory language, allow the courts the equitable authority to consider assets, along with income and expenses, in determining the amount of child support. See Kelly v. Hougham, 504 N.W.2d 440 (Wis. 1993); In re Marriage of Saylor, 756 P.2d 1149 (Mo. 1988); Pierce v. Pierce, 412 N.W.2d 291, 293 (Mich. 1987).
To hold that a court can never consider a parent’s assets in determining child support establishes a rigid rule inconsistent with the court’s broad equitable power, the language of RSA 458-C:5 and the goal of RSA chapter 458-C to “minimize the economic consequences of divorce on the children.” In the Matter of Dolan & Dolan, 147 N.H. 218, 222 (2001).
Broderick, J., joins in the dissent.